Citation Nr: 0938978	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-08 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Whether the appellant's countable income is excessive for 
death pension purposes.



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from April 1942 to December 
1945.  The Veteran died in September 1968.  The appellant is 
the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant is the surviving spouse of a Veteran who had 
qualifying wartime service. 

2. The appellant's reported income, less medical expenses, 
exceeds the maximum rate of death pension payable to a 
surviving spouse with no children. 


CONCLUSION OF LAW

As the appellant's income exceeds the maximum rate, the 
criteria for death pension benefits are not met.  38 U.S.C.A. 
§§ 1502, 1503, 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the appellant was not provided 
with pre-adjudication VCAA notice by letter.  However, 
pursuant to the Board's October 2008 remand she was informed 
by RO letter of March 2009 that VA would obtain VA records 
and records from other Federal agencies, including the Social 
Security Administration, and that she could authorize VA to 
obtain records not held by Federal agencies, e.g., from local 
governments, private physicians, hospitals, or current or 
former employers on her behalf.  

By virtue of the notifications of the denial of her claim and 
the statement of the case (SOC) of January 2007 as well as 
the supplemental SOCs (SSOCs) of September 2007 and July 
2009, the appellant was informed of what was needed to 
substantiate her claim. 

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  An SSOC constitutes a readjudication of a claim, 
even if it states that it is not a decision on the appeal. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); 
affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) 
(a SSOC serves as a readjudication decision); see also 
Prickett, 20 Vet. App. at 377-78.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The appellant was afforded the opportunity to 
testify at a personal hearing in support of her claim but 
declined that opportunity. 

The Veteran has submitted private records in the form of a 
prescription note from a private physician and print-outs 
from a pharmacy, signed by a pharmacist. She has not 
identified any additionally available evidence for 
consideration in the appeal.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).  In this case, as will be 
described, the RO complied with the instructions in the 
October 2008 Board remand.  

As there is no indication that the appellant was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Entitlement to Death Pension Benefits

The appellant is the surviving spouse of a veteran who had 
qualifying wartime service; as such, she may be entitled to a 
rate of pension set by law, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  The 
appellant's claim for death pension benefits was denied 
because the RO found that her countable income exceeds the 
maximum countable income for a surviving spouse with no 
children.

Countable Income

The appellant contends that she is entitled to VA death 
pension benefits, based on her income. She feels that VA has 
unfairly denied her claim, and that her medical expenses have 
not been properly counted.

The maximum rate of death pension benefits that may be paid 
is set by law.  An otherwise qualifying claimant will be paid 
up to the maximum rate, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
other words, any countable income of the appellant will 
reduce the pension benefits, dollar for dollar, by the amount 
of the income.  Thus, if the appellant's annual income 
exceeds the maximum payable rate, the entire amount is 
offset, and the appellant is not entitled to any death 
pension benefits. 

In determining income for purposes of entitlement to death 
pension, payments of any kind from any source are counted as 
income during the 12-month period in which received unless 
specifically excluded under 38 C.F.R. § 3.272. 38 U.S.C.A. 
§ 1503; 38 C.F.R. § 3.271.  Exclusions from income do not 
include Social Security Administration (SSA) disability 
benefits.  See 38 C.F.R. § 3.272.

Unreimbursed medical expenses paid by the appellant are 
excluded from income, if they exceed 5 percent of the maximum 
rate.  38 C.F.R. § 3.272(g).  In order to be excluded from 
income, these medical expenses must be paid during the time 
period at issue, regardless of when they were incurred.  In 
addition, they must be out-of-pocket expenses, for which the 
claimant received no reimbursement from any third party, such 
as through an insurance company or Medicaid. 

In VA Form 21-1518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse with no children) of 
December 2004 the appellant reported that her income was from 
Social Security in the amount of $851.00 per month and also 
interest and dividends of $1200.00. 

In VA Form 21-8416, Medical Expense Report, in December 2004 
the appellant reported having paid medical bills, including 
physicians visits from January 2004 to July 2004.  In 
separate VA Form 21-8416, Medical Expense Report, of December 
2004 she listed medications and, apparently, the physicians 
who had prescribed the medications but did not list the dates 
and amounts of payment. Rather, she reported that she paid an 
approximate total for these medicines of $313.72 per month. 

The RO notified the appellant by letter of June 2005 that her 
claim for death pension benefits was denied.  She was 
informed that her income, effective January 1, 2005, exceeded 
the maximum annual death pension set by law. The income limit 
for a spouse with no dependents was $6,814.00. She was 
informed that consideration was given to Medicare and medical 
insurance which totaled $2,402.00, but her income for VA 
purposes was still greater than the allowable limit.  Only 
medical expenses that were more than $341.00, which 
represented 5% of her maximum annual death pension rate of 
$6,814.00.  She was informed that consideration could not be 
given to expenses she had pain prior to December 7, 2004, and 
consideration could not be given to her medicines as a 
continuing monthly expense.  If her circumstances changed, 
she could complete and return the same forms she had 
previously filed, copies of which were enclosed.  

In response, in October 2005, the RO received from the 
appellant VA Form 21-8416, Medical Expense Report, in which 
she reported having paid $3,477.76 from January to December 
2004 for prescription medication and, during that same time, 
having paid $540.00 for over-the-counter medication.  In an 
attached pharmacy print-out from K-Mart, signed by a 
registered pharmacist, expenses for prescription medicine 
paid from January 7, 2004, to July 8, 2005, were listed, 
totaling $5,83983. 

In the appellant's notice of disagreement (NOD), she reported 
that her medications, as a continuing monthly expense, had 
not been considered, and cited M21, Pt IV, chapter 16:31(d) 
for the authority to consider medical expenses prospectively.  
Attached was a private physician's prescription form which 
stated that the appellant had to take all of her medications 
as prescribed and written monthly. 

By RO letter of March 2006 the Veteran was informed that her 
claim for death pension benefits was denied.  She was 
informed that her income, effective January 1, 2005, exceed 
the maximum annual death pension limit. The income limit for 
a surviving spouse with no dependents was $6,814.00, 
effective December 1, 2004.  She received annual Social 
Security of $11,306.00 and annual interest of $1,200.00.  
Consideration had been given to her medical expenses for 
Medicare deductible and insurance premiums, which totaled 
$2,402.00, but her income for VA purposes was still greater 
than the allowable limit.  She was informed that 
consideration could be given to family medical expenses paid 
after December 7, 2004.  Also, it was noted that she desired 
consideration of the amount paid for prescriptions as a 
prospective medical expense.  As to this, it was further 
stated that the pharmacy statement submitted did not show 
that all of the medications recurred on a regular basis.  
Also, the statement only showed the price of the medication 
and not the amount paid, date paid, and who paid the expense.  
Therefore, it was reasonable to continue not counting those 
expenses prospectively because the cost of the medication was 
not reasonably predictable. 

In VA Form 21-8416, Medical Expense Report, in January 2007 
the appellant listed $938.00 as being paid for Medicare (Part 
B) from December 2004 to 2005 and $1,464.00 as being paid 
from December 2004 to December 2005 for private medical 
insurance to "AAPR."  She also reported having paid 
$3,943.46 for prescription medication from December 2004 to 
December 2005. Also during that same time she had paid 
$600.00 for over-the-counter medication. In an attached 
pharmacy print-out from K-Mart, signed by a registered 
pharmacist, expenses were listed for prescription medicine 
paid from January 4, 2005, to December 29, 2005, in the 
amount of $4,253.49, listing the medications and prescribing 
physicians. 

By RO letter in June 2007 the appellant was requested to 
complete an enclosed VA Form 21-0518-01, Improved Pension 
Eligibility Verification Report, and return it within the 
next 30 days. 

In response, a letter was received in July 2007 from the 
appellant's son stated that he had asked a Mr. B to look into 
his mother's claim.

However, an executed VA Form 21-0518-01, Improved Pension 
Eligibility Verification Report, was not received. 

In response to the Board's October 2008 remand, in March 2009 
the RO wrote the appellant and her attention was drawn to an 
enclosed letter entitled "Veterans Claims Assistance Act 
(VCAA)." She was also informed that additional evidence was 
needed, consisting of an executed VA Form 21-0518-1, Improved 
Pension Eligibility Verification Report. 

However, an executed VA Form 21-0518-01, Improved Pension 
Eligibility Verification Report, was not received. 

Although most of the deficiencies with the "Medical and 
Remedial Checklist" forms were pointed out to the appellant, 
she did not provide any of the requested clarification or 
documentation.  Moreover, as to those expenses which appear, 
on their face, to be legitimate medical expenses, there is 
insufficient evidence, such as dates, or providers, to 
determine that these were separate from the expenses reported 
in the pharmacy print-out.  Since she has failed to provide 
sufficient information documenting that these were legitimate 
medical expenses; that she paid these expenses; the dates she 
paid the expenses; or that she was not reimbursed by any 
third party, they are not probative, and may not be counted 
to reduce her income.  She has not submitted any medical 
expenses for the succeeding years.

Thus, based on the evidence of record, the appellant's income 
is excessive for death pension purposes.  This being the 
case, the claim must be denied because the preponderance of 
the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 


ORDER

Because the appellant's countable income is excessive for 
death pension purposes, entitlement to death pension is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


